DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The examiner acknowledges Request for Continued Examination filed 1/6/21 and receipt of amendments/arguments filed 12/11/20.  The arguments set forth are addressed herein below.  Claims 1-19 and 21 remain pending, Claim 20 is canceled, and Claims 1, 8-9, 16, and 21 are currently amended.
Claim Objections
Claim 1, 9, and 16 are objected to because of the following informalities:    
Claim 1 at line 15 suggests “amount wagered for each game;” however, the examiner suggests amending the claim language to an “amount wagered for each game played on the first gaming machine and associated with the first player” or something of similar language.  Such an amendment is to clarify or positively claim, rather then infer, in regards to what game “each game” refers too.
Claim 9 at line 12 suggests “amount wagered for each game;” however, the examiner suggests amending the claim language to an “amount wagered for each game played by each player of the plurality of players” or something of similar language.  Such an amendment is to clarify or positively claim, rather then infer, in regards to what game “each game” refers too.
Claim 16 at lines 26-27 suggests “amount wagered for each game;” however, the examiner suggests amending the claim language to an “amount wagered for each game .
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A gaming system comprising: a first gaming machine; and a gaming server coupled to the first gaming machine, the gaming server programmed to: establish a random reward; receive, from a first player associated with the random reward, a request to initiate a casino-based game on the first gaming machine; transmit an invitation including a player-specific credential associated with the random reward to at least one invitee, wherein access to the random reward is limited to at least one invitee redeeming the credential, wherein the at least one invitee includes the first player; in response to the at least one invitee redeeming the credential, credit gaming activity on the first gaming machine and associated with the first player, wherein credited gaming activity is determined based on an amount wagered for each game, and the amount wagered meeting one or more wager amount thresholds; in response to an amount of progress being made toward a predetermined gaming activity threshold for achieving 

Independent Claim 9:
A method of creating a random reward that is accessible to a group of players, the method comprising: establishing, by a processor in a gaming server, the random reward associated with a plurality of players; transmitting an invitation including a player-specific credential associated with the random reward to each player of the plurality of players, wherein access to the random reward is limited to at least one player of the plurality of players redeeming the credential; in response to the at least one player redeeming the credential, crediting gaming activity of each player of the plurality of players with access to the random reward, wherein credited gaming activity is determined based on an amount wagered for each game, and the amount wagered meeting one or more wager amount thresholds; in response to an amount of progress being made toward a predetermined gaming activity threshold for achieving the random reward, making static a pool of players eligible for the random reward, wherein the pool of players eligible for the random reward includes the at least one player; comparing the credited gaming activity of each player associated with the random reward to the predetermined gaming activity threshold for achieving the random reward; and causing 


Independent Claim 16:
A gaming server communicatively coupled to a plurality of gaming machines, the gaming server for use in creating a random reward accessible to a group of players operating respective gaming machines, the gaming server comprising: a memory device configured to store multiple credentials associated with the random reward; and a processor coupled to the memory device, the processor programmed to: initiate a casino-based game on a first gaming machine based at least in part on a wager received from a player of the group of players associated with one of the stored multiple credentials; transmit, from the gaming server, an invitation including a player-specific credential, of the stored multiple credentials, associated with the random reward to at least one player, wherein each respective player of a random reward is provided a credential that is linked to the random reward and specific to that player; permit access to the random reward to the player associated with one of the stored multiple credentials; control a random reward status display of at least one of said plurality of gaming machines to display a status of at least one of the random reward and a listing of a pool players participating in the random reward; credit gaming activity to the random reward when at least one of the multiple credentials is associated with the gaming activity, wherein credited gaming activity is determined based on an amount 
In summary, in regards to claims 1-8, with emphasis on at least Independent Claim 1, the claimed invention focuses on a gaming system comprising: a first gaming machine; and a gaming server coupled to the first gaming machine, the gaming server programmed to: establish a random reward; receive, from a first player associated with the random reward, a request to initiate a casino-based game on the first gaming machine; transmit an invitation including a player-specific credential associated with the random reward to at least one invitee, wherein access to the random reward is limited to at least one invitee redeeming the credential, wherein the at least one invitee includes the first player; in response to the at least one invitee redeeming the credential, credit gaming activity on the first gaming machine and associated with the first player, wherein credited gaming activity is determined based on an amount wagered for each game, and the amount wagered meeting one or more wager amount thresholds; in response to an amount of progress being made toward a predetermined gaming activity threshold for achieving the random reward, make static a pool of players eligible for the random reward, wherein the pool of players eligible for the random reward includes the first player; compare the credited gaming activity of the first player to the predetermined 
The claimed limitations of at least the gaming server programmed to: establish a random reward; receive, from a first player associated with the random reward, a request to initiate a casino-based game on the first gaming machine; transmit an invitation including a player-specific credential associated with the random reward to at least one invitee, wherein access to the random reward is limited to at least one invitee redeeming the credential, wherein the at least one invitee includes the first player; in response to the at least one invitee redeeming the credential, credit gaming activity on the first gaming machine and associated with the first player, wherein credited gaming activity is determined based on an amount wagered for each game, and the amount wagered meeting one or more wager amount thresholds; in response to an amount of progress being made toward a predetermined gaming activity threshold for achieving the random reward, make static a pool of players eligible for the random reward, wherein the pool of players eligible for the random reward includes the first player; compare the credited gaming activity of the first player to the predetermined gaming activity threshold for achieving the random reward; and cause display, on the first gaming machine, of a listing of the pool of players and an indicator of the comparison of the credited gaming activity and the predetermined gaming activity threshold relates to 
For example, a person or administrator (through use of pencil and paper and/or following rules or instructions to manage the random reward) can establish a random reword; receive, from a first player associated with the random reward, a request to initiate a casino-based game; transmit an invitation including a player-specific credential associated with the random reward to at least one invitee, wherein access to the random reward is limited to at least one invitee redeeming the credential, wherein the at least one invitee includes the first player; in response to the at least one invitee redeeming the credential, credit gaming activity of the game and associated with the first player, wherein credited gaming activity is determined based on an amount wagered for each game, and the amount wagered meeting one or more wager amount thresholds; in response to an amount of progress being made toward a predetermined gaming activity threshold for achieving the random reward, make static a pool of players eligible for the random reward, wherein the pool of players eligible for the random reward includes the first player; compare the credited gaming activity of the first player 
 This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The examiner interprets “the gaming server coupled to the first gaming machine” to pertain to insignificant extra-solution activity to the judicial exception.  The claimed computer components (gaming system, gaming machine, gaming server) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “gaming system”, “gaming machine”, and/or “gaming server” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “Although the present disclosure is described in connection with an exemplary gaming system environment, embodiments of the invention are operational with numerous other general purpose or special purpose gaming system environments or configurations” (¶ 62); “an exemplary gaming machine 100, which may be any type of gaming machine” (¶ 15); “The term processor, as used herein, refers to central processing units, ……… and any other circuit or processor capable of executing instructions.” (¶ 16); “gaming machine 100 includes one 
or more presentation devices 118.  Presentation devices 118 …… may include, without limitation, ……any other device capable of presenting information to a user”; and any suitable device that may be used for storing and/or retrieving information, such as executable instructions and/or data” (¶ 31).  Such disclosure suggests that any hardware or software required by the claims are no more than generic components operating in their ordinary capacity.   
Nor do the dependent claims 2-8 add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk)(managing of bets) and/or managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing bets) under the grouping of Certain Methods of Organizing Human Activity.  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
In summary, in regards to claims 9-15, with emphasis on at least Independent Claim 9, the claimed invention focuses on a method of creating a random reward that is accessible to a group of players, the method comprising: establishing, by a processor in a gaming server, the random reward associated with a plurality of players; transmitting an invitation including a player-specific credential associated with the random reward to each player of the plurality of players, wherein access to the random reward is limited to at least one player of the plurality of players redeeming the credential; in response to the at least one player redeeming the credential, crediting gaming activity of each player of the plurality of players with access to the random reward, wherein credited gaming activity is determined based on an amount wagered for each game, and the amount 
The claimed limitations of at least establishing, by a processor in a gaming server, the random reward associated with a plurality of players; transmitting an invitation including a player-specific credential associated with the random reward to each player of the plurality of players, wherein access to the random reward is limited to at least one player of the plurality of players redeeming the credential; in response to the at least one player redeeming the credential, crediting gaming activity of each player of the plurality of players with access to the random reward, wherein credited gaming activity is determined based on an amount wagered for each game, and the amount wagered meeting one or more wager amount thresholds; in response to an amount of progress being made toward a predetermined gaming activity threshold for achieving the random reward, making static a pool of players eligible for the random reward, wherein the pool of players eligible for the random reward includes the at least one 
For example, a person or administrator (through use of pencil and paper and/or following rules or instructions to manage the random reward) can a random reward associated with a plurality of players; transmit an invitation including a player-specific credential associated with the random reward to each player of the plurality of players, wherein access to the random reward is limited to at least one player of the plurality of players redeeming the credential; in response to the at least one player redeeming the credential, crediting gaming activity of each player of the plurality of players with access to the random reward, wherein credited gaming activity is determined based on an amount wagered for each game, and the amount wagered meeting one or more wager 
 This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (processor, gaming server, computer device) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “processor”, “gaming server”, and/or computer device used to apply the abstract idea merely implements the abstract idea at a low “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “Although the present disclosure is described in connection with an exemplary gaming system environment, embodiments of the invention are operational with numerous other general purpose or special purpose gaming system environments or configurations” (¶ 62); “an exemplary gaming machine 100, which may be any type of gaming machine” (¶ 15); “The term processor, as used herein, refers to central processing units, ……… and any other circuit or processor capable of executing instructions.” (¶ 16); “gaming machine 100 includes one 
any other device capable of presenting information to a user”; and “Memory device 304 is any suitable device that may be used for storing and/or retrieving information, such as executable instructions and/or data” (¶ 31).  Such disclosure suggests that any hardware or software required by the claims are no more than generic components operating in their ordinary capacity.   
Nor do the dependent claims 10-15 add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk)(managing of bets) and/or managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing bets) under the grouping of Certain Methods of Organizing Human Activity.  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
In summary, in regards to claims 16-20, with emphasis on at least Independent Claim 16, the claimed invention focuses on a gaming server communicatively coupled to a plurality of gaming machines, the gaming server for use in creating a random reward accessible to a group of players operating respective gaming machines, the gaming server comprising: a memory device configured to store multiple credentials associated with the random reward; and a processor coupled to the memory device, the processor programmed to: initiate a casino-based game on a first gaming machine based at least in part on a wager received from a player of the group of players 
The claimed limitations of at least the a gaming server communicatively coupled to a plurality of gaming machines, the gaming server for use in creating a random reward accessible to a group of players operating respective gaming machines, the gaming server comprising: a memory device configured to store multiple credentials 
For example, a person or administrator (through use of pencil and paper and/or following rules or instructions to manage the random reward) can store multiple credentials associated with a random reward; initiate a game based at least in part on a wager received from a player of the group of players associated with one of the stored multiple credentials; transmit an invitation including a player-specific credential, of the stored multiple credentials, associated with the random reward to at least one player, wherein each respective player of a random reward is provided a credential that is linked to the random reward and specific to that player; permit access to the random reward to the player associated with one of the stored multiple credentials; control a display or provide an visual indication (via pencil and pager) of a status of at least one of the random reward and a listing of a pool players participating in the random reward; credit gaming activity to the random reward when at least one of the multiple credentials is associated with the gaming activity, wherein credited gaming activity is determined based on an amount wagered for each game, and the amount wagered meeting one or more wager amount thresholds; in response to a predetermined amount of progress being made toward a predetermined gaming activity threshold for achieving the random reward, make static the pool of players eligible for the random reward, wherein the pool 
 This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The examiner interprets “a gaming server communicatively coupled to a plurality of gaming machines…. processor coupled to the memory device” to pertain to insignificant extra-solution activity to the judicial exception.  The claimed computer components (gaming server, gaming machine, memory device, processor, presentation device) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “gaming server”, “gaming machine”, “memory device”, “processor”, and/or “presentation device” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “Although the present disclosure is described in connection with an exemplary gaming system environment, embodiments of the invention are operational with numerous other general purpose or special purpose gaming system environments or configurations” (¶ 62); “an exemplary gaming machine 100, which may be any type of gaming machine” (¶ 15); “The term processor, as used herein, refers to central processing units, ……… and any other circuit or processor capable of executing instructions.” (¶ 16); “gaming machine 100 includes one 
or more presentation devices 118.  Presentation devices 118 …… may include, without limitation, ……any other device capable of presenting information to a user”; and any suitable device that may be used for storing and/or retrieving information, such as executable instructions and/or data” (¶ 31).  Such disclosure suggests that any hardware or software required by the claims are no more than generic components operating in their ordinary capacity.   
Nor do the dependent claims 17-19 and 21 add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk)(managing of bets) and/or managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing bets) under the grouping of Certain Methods of Organizing Human Activity.  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive, in part.
Priority, Specification, Drawings, and Claim Rejections under 35 U.S.C. 112
	The Priority, Specification, Drawings, and Claims rejections under 35 U.S.C. 112 have been withdrawn in view of the arguments/amendments filed 12/11/20.
	Nonstatutory Double Patenting Rejection

	Claim Rejections under 35 U.S.C. § 101
	The Pending Claims do not “Recite” an Abstract Idea under Step 2A, Prong 1
	Here, as noted by the applicant and in the office action, the examiner indicates that the claims of the present application are abstract, because they recite "Certain Methods of Organizing Human Activity." In particular, the Office Action asserts that the claims recite "fundamental economic principles ... and/or managing personal behavior or relationships."
	The Pending Claims do not Recite any of the Certain Methods of Organizing Human Activity
	The applicant argues that:
“Applicant respectfully submits that the pending claims do not recite any of the certain methods of organizing human activity enumerated by the 2019 PEG. Specifically, the 2019 PEG and the October Update explain that not all methods of organizing human activity qualify as abstract - only those "certain" methods enumerated by the 2019 PEG (see (a), (b), and (c) above).
 
Further, as to the enumerated "certain" activities, Applicant respectfully submits that the pending claims do not recite "fundamental economic principles . .. and/or managing personal behavior or relationships" (as asserted by the Office Action) because no specific "fundamental economic principles or practices . . . and/or managing personal behavior or relationships..." are actually recited. No fundamental economic principles or management of personal behavior are actually recited, and wagering games are not part of the list of enumerated certain methods of organizing human activity. 


	The examiner respectfully disagrees.  The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce. Fundamental economic principles or practices include hedging, insurance, and mitigating risks.  For example, In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) describes a new set of rules for conducting a wagering game as a "fundamental economic practice").  Additionally, the claimed invention, in summary, related to establishing a random reward; receiving, from a first player associated with the random reward, a requesting to initiate a casino-based game; transmitting an invitation including a player-specific credential associated with the random reward to at least one invitee, wherein access to the random reward is limited to at least one invitee redeeming the credential, wherein the at least one invitee includes the first player; in response to the at least one invitee redeeming the credential, credit gaming activity associated with the first player, wherein credited gaming activity is determined based on an amount wagered for each game, and the amount wagered meeting one or more wager amount thresholds; in response to an amount of progress being made toward a predetermined gaming activity threshold for achieving the random reward, make static a pool of players eligible for the random reward, wherein the pool of players eligible for the random reward includes the first player; comparing the credited gaming activity of the first player to the predetermined gaming activity threshold for achieving the random reward; and displaying a listing of the pool of players and an indicator of the comparison of the credited gaming activity and the predetermined gaming activity threshold relates to managing personal behavior 
	Accordingly, the examiner respectfully contends that the analysis under Step 2A, Prong 1 has been properly addressed without an overgeneralization of the multiple claim steps.
	The Pending Claims are not “Directed to” an Abstract Idea under Step 2A, Prong 2 and Integrate the Alleged Exception into a Practical Application
	The applicant argues that:
“Applicant respectfully submits that, even if any of the particular elements of the claims recite judicial exceptions, which Applicant disputes in various aspects, the amended claims satisfy Step 2A Prong Two under the 2019 PEG and further in light of the October Update to the 2019 PEG (See USPTO s 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG")) because these claims, as a whole, integrate any alleged judicial exceptions into a practical application of those exceptions at least because (A) the claims represent an improvement in technology. 

The 2019 PEG identifies several considerations that are "indicative that an additional element (or combination of elements) may have integrated the exception into a practical application," including, inter alia, (A) when the claims reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field or (B) when the claims implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine that is integral to the claim. The October 2019 Update to the 2019 PEG further reinforces that: 

Here, the claims as a whole provide an improvement in the technological field of electronic gaming and electronic gaming machines. Satisfaction this condition is indicative of a practical application, and as described in greater detail below, the present claims satisfy this condition. Specifically, the claims recite, in response to an amount of progress being made toward a predetermined gaming activity threshold for achieving the random reward, make static a pool of players eligible for the random reward, wherein the pool of players eligible for the random reward includes the first player, and causing display of a listing of the pool of players. 

Paragraph [0050] of the published application describes that, as an example, when the pool of eligible players is made static, "the pool of players eligible for the random reward would not be diluted by adding an additional player after the predetermined amount [of progress to the random reward is made]..." Accordingly, players who contribute to the random reward before the predetermined amount of progress is reached are those who are eligible to receive reward, and they do not have to worry about a new player coming in at the last second and winning the reward (e.g., and diluting the pool of eligible players). By making static, in response to the predetermined amount of progress being reached, the pool of players eligible for the random reward, and causing display of a listing of the pool of players, the claims recite a key improvement in the technology of electronic gaming by limiting the pool of players eligible to receive a reward such that the pool is not diluted (e.g., by players walking up at the last second, seeing the random reward value is high, and winning, despite not playing and contributing to the reward as long as other players in the pool).


 The claimed computer components (gaming system, gaming machine, gaming server) are recited at a level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 

Further, Page 18 of the Office Action states: 
For example, the recitations of utilization of a "processor" and/or "gaming server" used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent eligibility... 

The Office Action seems to be requiring different hardware components, or some change to conventional hardware components, in order to establish an improvement to an electronic gaming machine. However, the test for integration into a practical application based on improvements in technology does not require new or differing hardware components over the prior art. Rather, the functional aspects of the device are examined to determine whether there is an improvement to the technology. 

As explained above, the claims recite in response to an amount of progress being made toward a predetermined gaming activity threshold for achieving the random reward, make static a pool of players eligible for the random reward, wherein the pool of players eligible for the random reward includes the first player, representing a clear improvement in electronic gaming by limiting the players eligible to receive the reward to those playing at the time the threshold is met (e.g., contributing to the random reward prior to the threshold being met) thereby preventing dilution of players eligible to receive the random reward (e.g., a passerby playing the game one time and winning, despite other players playing the game for a longer amount of time and/or contributing more to the progress of the random reward). 



As such, these claims clearly represent an enhanced game play experience, which is an improvement to a technology and a technical field. Accordingly, for at least these reasons, Applicant respectfully submits that the present claims pass Prong Two as integrating any alleged abstract idea into a practical application, and thus are subject matter eligible under the 2019 PEG analysis and that the Section 101 rejection should be withdrawn.”
The examiner respectfully disagrees.  
In response to:
“The Office Action seems to be requiring different hardware components, or some change to conventional hardware components, in order to establish an improvement to an electronic gaming machine. However, the test for integration into a practical application based on improvements in technology does not require new or differing hardware components over the prior art. Rather, the functional aspects of the device are examined to determine whether there is an improvement to the technology.”
	The Office action is not suggesting a requirement of different hardware components or some change to conventional hardware components is needed to establish an improvement to an electronic gaming machine.  The portion of page 13 of the previous Office Action cited in the applicants arguments pertain to Step 2A – Prong Two to suggest that the claimed invention merely adds the words “apply it” (or an 
The applicant suggests, in view of applicant disclosure in ¶ 50 and the claimed amendments, that the “the claims recite a key improvement in the technology of electronic gaming by limiting the pool of players eligible to receive a reward such that the pool is not diluted (e.g., by players walking up at the last second, seeing the random reward value is high, and winning, despite not playing and contributing to the reward as long as other players in the pool)…….claims recite in response to an amount of progress being made toward a predetermined gaming activity threshold for achieving the random reward, make static a pool of players eligible for the random reward, wherein the pool of players eligible for the random reward includes the first player, representing a clear improvement in electronic gaming by limiting the players eligible to receive the reward to those playing at the time the threshold is met (e.g., contributing to the random reward prior to the threshold being met) thereby preventing dilution of players eligible to receive the random reward (e.g., a passerby playing the game one 
At least based on the above, the 101 rejection has been clarified and maintained herein.
Claim Rejections under 35 U.S.C. &103
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/TRAMAR HARPER/Primary Examiner, Art Unit 3715